 In the MatterofEDGAR P. FOLSE,INC.,,EMrr of ERandUNITEDBROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA, AFL,PETITIONERCase No. 15-RC-258.-Decided October 5, 19./9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held in this case on July 5,1949, at. New Iberia, Louisiana, before Robert B. Stark, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in thiscase, the Board finds :1.The business of the Employer :The Employer, a Louisiana corporation with its only place of busi-ness at New Iberia, Louisiana, conducts a wholesale and retail build-ingmaterials and hardware supply business and manufactureswindows, doors, and frames.The Employer's operations are com-pletely integrated, there being frequent interchange of employees be-tween the manufacturing and selling departments.The Employeremploys 43 persons, of whom approximately 35 are in the unit allegedby the Petitioner to be appropriate.For the 6-month period ending May 31, 1949, the Employer pur-chased raw materials and supplies amounting to $179,983.13.Of thisquantity, purchases made outside the State of Louisiana amounted invalue to $69,668.61, of which $17,241.20 represented materials used inthe manufacturing end of the business.During this same period, theEmployer'ssalesamounted to $282,120.82, of which approximately$46,000, representedsalesofmanufactured products.All of theEmployer's sales are made within the State ofLouisiana,and none aredestined for interstate shipment.Our dissenting members would not assert jurisdiction in this caseon the authority of our decision inMatter of Makins Sand & GravelCo., Inc.'The employer in that case was engaged in the processing,'The Employer's name appears as amended at the hearing.2 8,5 N. L. R. B. 213.86 N. L. R. B., No. 52.394 EDGAR P. FOLSE, INC.395manufacture, and sales of ready-mix concrete, sand, and gravel. Itmade out-of-State purchases of $72,000 worth of cement which it usedin the manufacture of ready-mix concrete.All of its sales and allof its other purchases were made locally.Consistent with our deci-sions in other cases 3 involving sand and gravel companies, we declinedto assert jurisdiction.In that decision, and in the cases upon whichthe decision was based, the Board stressed the essentially local char-acter of the sand and gravel business; and the Board did not, eitherspecifically or by implication, overrule decisions asserting jurisdictionover employers engaged in the building materials business where theinflow and outflow of materials might not be substantially differentfrom that in sand and gravel cases. In short, it is the particularcharacter of the business involved that is the distinguishing featurebetween these cases.We find, contrary to the contention of the Employer, that its opera-tions affect commerce within the meaning of the Act 42.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.All employees 5 engaged in the retail, wholesale, and manufac-turing operations of the Employer at its New Iberia, Louisiana, plant,excluding office and clerical employees, and supervisors 6 as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the3For example,Matter of Knoxville Sangravl Material Company, Inc.,80 N. L. R. B.1461 ;Matter of Texas Construction Material Company,80 N. L. F. B. 1248 ;Matter ofTampa Sand & Material Company, Inc., 78N. L. R. B. 629.4Matter of Henderson Lumber Company, Inc.,80 N. L. R. B. 1392;Matter of. CentralSash and Door Company,77 N. L. R. B. 418. Cf.Matter of Cordele Sash, Door andLumber Company, 79N. L. R. B. 578.5David Darkey is listed on the Employer's pay roll as a watchman. The record dis-closes, however, that he spends more than 50 percent of his working time on janitorialand maintenance duties.He will be included in the unit.Matter of Paraffine Companies,Inc.,85 N. L. It. B. 325.81t is clear from the record that Joseph Z. Landry, the superintendent-foreman, is asupervisor, and as such is excluded from the unit. =396DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by United Brotherhood of Carpenters and Joiners of Amer-ica,AFL.MEMBERS MURDOCK and HOUSTON, dissenting :We disagree with the action of our colleagues in asserting juris-diction in this case because we regard it as indistinguishable fromand controlled by the recent decision of the Board inHakim Sandand Gravel Co.,85 N. L. R. B. 213.We dissented from the Board'srefusal to assert -jurisdiction in that case because we believed suchrefusal to be inconsistent with prior precedents, but we have con-sidered ourselves bound by it in subsequent cases.Although we wouldbe disposed to assert jurisdiction in the present case on the basis ofthe decisions precedingMakins San and Gravel,the maintenance of.some consistency in Board decisions on jurisdiction, at least amongthe most recent ones, dictates otherwise.We direct attention to the fact that in theMakinscase jurisdictionover an employer engaged in the processing, manufacture, and saleof ready-mix concrete, sand, and gravel wasrefuseddespite a sub-stantial out-of-State inflow of $72,000 worth of cement used in themanufacture of ready-mix concrete, the sale of which constitutedabout four-fifths of the employer's total business.But in the instantcase jurisdiction istakenover an employer who manufactures sashes,doors, and other millwork and sells lumber and hardware supplies,based upon an out-of-State inflow of $69,668.61 worth of raw materialsand supplies.Each employer is in the building material supply busi-ness; each employer imports a substantial amount of material fromout of the State for processing and resale ; and each employer makesall sales intrastate.The only discernible difference in the two casesis the fact that in theMalcins Sand and Gravelcase the out-of-Stateinflow of material consists of cement, while in the instant case it con-sists of lumber and some hardware.Such a difference furnishesno basis for either a legal or a policy distinction in determining-jurisdiction.In our opinion it is the height of absurdity for theBoard to treat the flow of lumber or hardware in interstate commerceas having an importance and legal effect different from the flow of-cement in interstate commerce.